Citation Nr: 1451321	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and a dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran honorably served on active duty from July 1962 to June 1970; his active service from August 1971 to July 1974 was under other than honorable conditions.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in February 2007 and in July 2007 that, in pertinent part, denied service connection for PTSD.  The Veteran timely appealed.

In May 2011, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In September 2011, the Board remanded the matter for additional development. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that his claimed psychiatric disability, to include PTSD and a dysthymic disorder, had its onset in active service.

The report of an October 2011 VA examination reflects that the Veteran has no mental disorder diagnosis.  Although the Veteran reportedly thought about the death of his friend two or three times weekly, he denied avoidance symptoms and also did not meet the criteria for arousal symptoms.  The October 2011 examiner found that the Veteran's symptoms did not meet criteria for PTSD or for a sub-threshold PTSD diagnosis, such as an anxiety disorder.  Nor did the Veteran's symptoms of some irritability towards certain behaviors of his adult children, meet criteria for any mood disorder diagnosis, such as depression, related to his liver problems.  The Veteran denied being hospitalized for any psychiatric reason.  In essence, the Veteran's symptoms have not caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.
  
In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 303 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

In this case, although a diagnosis of PTSD was not rendered during the October 2011 VA examination, the Board observes that VA treatment records during the pendency of the appeal include diagnoses of dysthymia in September 2004 and major depressive disorder in August 2005.

Given that each of these diagnoses of record satisfies the current disability threshold as existing at the time the Veteran's claim was filed, the Board requires a clarifying medical opinion to ascertain whether the Veteran's previously diagnosed dysthymia or major depressive disorder are related to his active service.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records pertaining to any psychiatric disability, to include PTSD and a dysthymic disorder; and associate them with the Veteran's claims file (physical or electronic).

2. The October 2011 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to:  

Whether either the Veteran's diagnosed dysthymia in September 2004 or his diagnosed major depressive disorder in August 2005 is at least as likely as not related to the Veteran's honorable active service, to include his service in Vietnam.  While the examiner did not diagnose such disabilities on examination in October 2011, they were diagnosed during the pendency of the claim and thus an opinion as to etiology should be provided.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Moreover, if recent VA treatment records reflect that the Veteran has a diagnosed acquired psychiatric disorder, the examiner should opine whether it is at least as likely as not that such disorder is related to service.  If the examiner determines that an examination is necessary in order to provide an opinion, then one should be scheduled.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Veteran's claims file, to include a copy of this REMAND, and any pertinent records contained in any electronic claims folder, must be made available to the examiner designated, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a SSOC before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

